ON MOTION FOR REHEARING
In a motion for rehearing Deas urges that we have erred in several respects in our original disposition of this cause, but we remain convinced that our disposition is correct. The case of Lane v. State, 621 S.W.2d 172 (Tex.Cr.App.1981), which Deas urges overruled Hodge v. State, 527 S.W.2d 289 (Tex.Cr.App.1975), was overruled by the Court of Criminal Appeals in Santana v. State, 658 S.W.2d 612 (Tex.Cr.App.1983), which reaffirmed the rule in Hodge.
Deas has raised an additional ground of error in his motion for rehearing which was not raised in his brief or upon original submission. The ground is not properly before us. °
The motion for rehearing is overruled.